DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 10-14 of the remarks) and amendments with respect to claims 1, 4-9, 11, and 14-23 have been considered and are persuasive.  Particularly, the Examiner notes the arguments pertaining to the limitations of “estimating a hit ratio of a digest cache associated with a target storage device, based at least on corresponding hit ratios of the digest cache in a plurality of time windows and corresponding weights of the plurality of time windows, wherein the plurality of time windows include i) a short time window that is a predetermined length of time preceding a current time, and ii) a long time window that extends from a time of a predetermined event until the current time, and wherein the short time window and the long time window have different corresponding weights, the digest cache recording a digest of data that is stored in the target storage device after preprocessing” has differentiated the prior art of record and the claimed invention.   Thus, the rejections have been withdrawn.  

   2.   REASONS FOR ALLOWANCE
Claims 1, 4-9, 11, and 14-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 20 recites the limitations (or similar thereof):
“estimating a hit ratio of a digest cache associated with a target storage device, based at least on corresponding hit ratios of the digest cache in a plurality of time windows and corresponding weights of the plurality of time windows, wherein the plurality of time windows include i) a short time window that is a predetermined length of time preceding a current time, and ii) a long time window that extends from a time of a predetermined event until the current time, and wherein the short time window and the long time window have different corresponding weights, the digest cache recording a digest of data that is stored in the target storage device after preprocessing; 
generating, in response to a determination that the hit ratio is lower than a predetermined threshold, a digest for target data to be stored and performing the preprocessing, wherein the preprocessing comprises compressing the target data, wherein generating the digest for the target data and compressing the target data are performed in parallel, wherein the generating of the digest for the target data and the compressing of the target data are both performed after reading the target data from a memory to a processor cache of a processor, and wherein generating the digest for the target data and compressing the target data are performed in parallel by hardware supporting parallel computing within the processor; and 
storing, according to a determination that the digest of the target data is missing in the digest cache, the preprocessed target data in the target storage device, and recording the digest of the target data in the digest cache”.  

These limitations are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations of the claims.   The dependent claims are allowable for at least the same reasons as its respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Yara (US 20150066865 A1), which teaches a data management apparatus may include a non-transitory memory coupled to a processor. The processor may be configured for managing data associated with one or more applications by processing instructions stored in the memory. For example, the instructions may cause the processor to determine metadata associated with content of an associated data repository. In some cases, the metadata may include information corresponding to an application associated with the data repository. Based on the metadata, the instructions may then cause the processor to create a data archive from at least a portion of the data repository and periodically analyze the metadata according to one or more data retention policies to determine whether the associated data archive is a candidate for destruction; and 
Yara (US 20150066866 A1), which teaches a data health management apparatus may include a non-transitory memory and a processor communicatively coupled to the memory. In some cases, the processor may be configured to process instructions read from the memory. For example, the instructions may cause the processor to identify data associated with an application, where the data stored in at least one data repository. The processor may then analyze, the data stored in the at least one data repository, such as via a network, to determine a data health metric. The instructions may then cause the processor to determine an action to be performed on the data repository based on the determined data health metric.




   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
  Claims 1, 4-9, 11, and 14-23 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137